—Order and judgment (one paper), Supreme Court, New York County (Peter Tom, J.), entered on or about November 19, 1992, which granted plaintiff’s motion for summary judgment and declared a certain wrap-around mortgage satisfied and discharged, unanimously affirmed, with costs.
The mortgage in issue specifically provides that upon the mortgagee’s failure to make payments on the underlying first mortgage and the expiration of the grace period, the wraparound mortgage shall be deemed satisfied. It is conceded that no payments under the first mortgage have been made by the wrap-around mortgagee and thus plaintiff cooperative is entitled to summary judgment, satisfying and discharging the wrap-around mortgage. The remaining provisions of the wraparound mortgage which allow for reinstatement are inapplicable to the facts herein since the wrap-around mortgagee has made no attempt to cure its default in more than two years. Further, the Supreme Court properly considered the affidavit of the Assistant Attorney-General interpreting the critical paragraph of the wrap-around mortgage since this paragraph was the result of regulations promulgated by that office. Concur—Carro, J. P., Ellerin, Asch and Rubin, JJ.